UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53434 STRATEGIC MINING CORP. (Exact name of registrant as specified in its charter) Wyoming 88-0432539 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 36 Toronto Street, Suite 1170 Toronto, ON, Canada M5C 2C5 (Address of principal executive offices) (416) 840-9843 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of August 17, 2012, there were 416,749,089 shares outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 5 Item 4. Controls and Procedures. 5 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 6 Item 1A. Risk Factors. 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 6 Item 3. Defaults Upon Senior Securities. 6 Item 4. Mine Safety Disclosures. 7 Item 5. Other Information. 7 Item 6. Exhibits. 7 Signatures 8 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. STRATEGIC MINING CORP. INDEX TO FINANCIAL STATEMENTS JUNE 30, 2012 PAGES Balance Sheets as of June 30, 2012 and December 31, 2011 F-1 Statements of Operations and Comprehensive Loss for the Six Months Ended June 30, 2012 and 2011, and for the Period from Inception (Unaudited) F-2 Statements of Operations and Comprehensive Loss for the Three Months Ended June 30, 2012 and 2011, and for the Period from Inception (Unaudited) F-3 Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011, and for the Period from Inception (Unaudited) F-4 Notes to Financial Statements F-5 to F-11 1 STRATEGIC MINING CORP. (An Exploration Stage Company) BALANCE SHEETS (Expressed in United States Dollars) June 30, 2012 (Unaudited) December 31, 2011 (Audited) ASSETS Current Assets Cash $ $ Refundable permit fee - Total Current Assets Long Term Assets Exploration Properties Total Assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Current Liabilities Accounts payable $ $ Accrued interest Loans payable to related parties Convertible promissory notes - Total Liabilities Stockholders' (Deficit) Equity Preferred stock $0.0001 par value; Authorized 25,000,000; Issued and outstanding 20,634,741 (20,634,741 - December 31 2011) Common stock $.001 par value; Authorized unlimited; Issued and outstanding 318,462,726 (164,843,294 - December 31, 2011) Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' (Deficit) Equity ) Total Liabilities and Stockholders' (Deficit) Equity $ $ The accompanying notes are an integral part of these financial statements. F-1 STRATEGIC MINING CORP. (An Exploration Stage Company) STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in United States Dollars) (Unaudited) For the Six Months Ended June 30, 2012 For the Six Months Ended June 30, 2011 For the Period from Inception (January 17, 2007) to June 30, 2012 EXPENSES Consulting $ $ $ Exploration costs Professional fees Depreciation - Interest and bank charges Incorporation tax - - TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) ) ) Impairment of equipment - - ) Impairment of exploration properties - - ) NET LOSS AND COMPREHENSIVE LOSS $ ) $ ) $ ) LOSS PER WEIGHTED NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED $ $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED The accompanying notes are an integral part of these financial statements. F-2 STRATEGIC MINING CORP. (An Exploration Stage Company) STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in United States Dollars) (Unaudited) For the Three Months Ended June 30, 2012 For the Three Months Ended June 30, 2011 EXPENSES Exploration $ $ Consulting Professional fees Depreciation - Interest and bank charges ) TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) ) NET LOSS AND COMPREHENSIVE LOSS $ ) $ ) LOSS PER WEIGHTED NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED $ $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED The accompanying notes are an integral part of these financial statements. F-3 STRATEGIC MINING CORP. (An Exploration Stage Company) STATEMENTS OF CASH FLOWS (Expressed in United States Dollars) (Unaudited) For the Six Months Ended June 30, 2012 For the Six Months Ended June 30, 2011 For the Period from Inception (January 17, 2007) to June 30, 2012 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation - Impairment of exploration properties and equipment - - Stock-based compensation - Shares issued for services - Interest accrued on converted loans Changes in operating assets and liabilities: Accounts payable CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of exploration properties - ) ) CASH USED IN INVESTING ACTIVITIES - ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from convertible promissory notes - Proceeds from related party loans Issuance of common stock - - CASH PROVIDED BY FINANCING ACTIVITIES NET (DECREASE) INCREASE IN CASH ) ) CASH, BEGINNING OF PERIOD - CASH, END OF PERIOD $ $ $ Non-Cash Investing and Financing Activities: Shares issued for acquisition of exploration properties $
